Name: Council Regulation (EEC) No 3240/88 of 18 October 1988 amending Regulation (EEC) No 2915/86 laying down socio-structural provisions applicable to agriculture in the Canary Islands
 Type: Regulation
 Subject Matter: agricultural policy;  regions of EU Member States; NA;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31988R3240Council Regulation (EEC) No 3240/88 of 18 October 1988 amending Regulation (EEC) No 2915/86 laying down socio-structural provisions applicable to agriculture in the Canary Islands Official Journal L 289 , 22/10/1988 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 27 P. 0184 Swedish special edition: Chapter 3 Volume 27 P. 0184 *****COUNCIL REGULATION (EEC) No 3240/88 of 18 October 1988 amending Regulation (EEC) No 2915/86 laying down socio-structural provisions applicable to agriculture in the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 25 (3) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2915/86 (1) extended to the Canary Islands, with a view to contributing towards the development of their agricultural structures, a number of socio-structural measures applicable to all the regions of the Community; Whereas, on account of their particularly inadequate agricultural structures, the following measures should also be made applicable to the Canary Islands: the scheme to encourage the cessation of farming adopted by Regulation (EEC) No 1096/88 (2) and the system of aids to encourge the formation and facilitate the operation of producers' organizations in the fruit and vegetable sector, provided for by Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 2238/88 (4); Whereas the application to the Canary Islands of the abovementioned socio-structural measures is compatible with the general objectives of the common agricultural policy, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (1) of Regulation (EEC) No 2915/86 is hereby replaced by the following: '1. The common measures introduced by: - Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (3), as last amended by Regulation (EEC) No 1137/88 (4), - Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fisheries products are processed and marketed (5), as last amended by Regulation (EEC) No 1760/87 (6), - Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof (7), as last amended by Regulation (EEC) No 1760/87, - Council Regulation (EEC) No 1096/88 of 25 April 1988 establishing a Community scheme to encourage the cessation of farming (8), - and Articles 13, 14 and 36 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (9) as last amended by Regulation (EEC) No 2238/88 (10), shall apply to the Canary Islands. (3) OJ No L 93, 30. 3. 1985, p. 1. (4) OJ No L 108, 29. 4. 1988, p. 1. (5) OJ No L 51, 23. 2. 1977, p. 1. (6) OJ No L 167, 26. 6. 1987, p. 1. (7) OJ No L 166, 23. 6. 1978, p. 1. (8) OJ No L 110, 29. 4. 1988, p. 1. (9) OJ No L 118, 20. 5. 1972, p. 1. (10) OJ No L 198, 26. 7. 1988, p. 1.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 October 1988. For the Council The President Y. POTTAKIS (1) OJ No L 272, 24. 9. 1986, p. 4. (2) OJ No L 110, 29. 4. 1988, p. 1. (3) OJ No L 118, 20. 5. 1972, p. 1. (4) OJ No L 198, 26. 7. 1988, p. 1.